Citation Nr: 0330060	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  96-27 714	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine at L2-L3 and L4-L5.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his stepson


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision that, in 
pertinent part, denied entitlement to service connection for 
degenerative joint disease of the lumbar spine at L2-L3 and 
L4-L5.  The veteran filed a notice of disagreement in June 
1996.  The RO issued a statement of the case in June 1996.  
The RO received the veteran's substantive appeal in July 
1996.  In July 1996, the veteran, his wife, and his stepson 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.  In December 1998, 
the Board remanded this matter to the RO for further 
development.  The RO issued a supplemental statement of the 
case in May 2000.  

In December 2000, the Board again remanded the matter to the 
RO for further development.  In August 2002, the RO continued 
the denial of the veteran's claim.  

In December 2002, the Board determined that further 
evidentiary development was warranted with respect to the 
veteran's claim for service connection for degenerative joint 
disease of the lumbar spine and undertook such development 
pursuant to 38 C.F.R. § 19.9 (2002).  The Board notified the 
veteran and his representative of the additional development 
in April 2003.  

In May 2003, the Board noted that the jurisdiction conferred 
upon the Board by 38 C.F.R. § 19.9 to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, had recently been held to be invalid.  
Disabled American Veteran (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board remanded 
the matter in light of the DAV decision and for additional 
development.  In July 2003, the RO issued a supplemental 
statement of the case that continued the denial of the 
veteran's claim.  


REMAND

The Board's May 2003 remand directed the RO to afford the 
veteran a VA orthopedic examination, to include an opinion 
regarding the etiology of his lumbar spine disability and to 
reconsider the veteran's claim in light of evidence added to 
the record since the RO's August 2002 supplemental statement 
of the case.  A July 2003 supplemental statement of the case 
indicates that the RO reviewed additional evidence added to 
the record since August 2002.  However, there is no 
indication that the veteran was afforded a VA examination.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998); Smith v. Gober, No. 99- 
1471, slip op. at 3 (U.S. Vet. App. Dec. 4, 2000).  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  As such, the 
Board finds that the case is not ready for appellate review 
and must be remanded for further development.

The veteran is hereby notified that a failure to report to 
the scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Additionally, the Board also notes that, in an April 2001 
letter, the RO requested that the veteran provide further 
information and/or evidence to support his claim for service 
connection within 60 days of the date of the letter, 
consistent with the provisions of 38 C.F.R. § 3.159(b)(1), or 
that it would adjudicate the claim on the basis of the 
evidence already of record.  However, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs (Secretary), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a duty to 
notify under the VCAA is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The Board 
notes that the RO did not readjudicate the veteran's claim 
until over one year since the sending of the April 2001 
letter.  Nevertheless, the 60-day notice provided in the RO's 
letter in this case, is likewise inconsistent with 38 U.S.C. 
§ 5103(b)(1), and potentially misleading or detrimental to 
the veteran.  Therefore, since this case is being remanded 
for additional action, as indicated above, the RO must take 
this opportunity to inform the veteran that a full year is 
allowed to submit the additional information and/or evidence 
requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

While the Board regrets that further remand of this matter 
will further delay an appellate decision, such remand is 
necessary to ensure compliance with all due process 
requirements.

Accordingly, this matter is hereby REMANDED for the following 
additional actions:  

1.  The RO should send the veteran a 
letter requesting that the veteran 
provide information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all records and/or responses 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a special VA 
orthopedic examination of his lumbar 
spine.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
his report should include discussion of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

After examination of the veteran and 
consideration of the record, the 
physician should identify each current 
disability affecting the veteran's lumbar 
spine (as opposed to merely pain, without 
any underlying pathology).  With respect 
each diagnosed disability, the physician 
should render an render an opinion as to 
whether it is at least as likely as not 
that such lumbar spine disability (a) is 
the result of disease or injury in 
service, or (b) was caused or is 
aggravated by the veteran's service-
connected cervical spine disability, 
residuals of a HNP with diskectomy and 
fusion at C5-7.  If aggravation of the 
lumbar spine by the service-connected 
cervical spine disorder is found, the 
doctor should attempt to quantify the 
extent of additional lumbar spine 
disability resulting from aggravation.  
In providing the requested opinions, the 
examiner should specifically address the 
service medical records documenting a 
shrapnel wound to the back sustained in 
action in service in July 1944, post-
service findings, and an April 2002 VA 
orthopedic medical opinion that the 
veteran's cervical spine injury that left 
him wheelchair-bound was most likely the 
eliciting etiology of his low back pain.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report. 

4.  In the event that the veteran fails 
to report for the examination, the RO 
should associate with the claims file any 
copy(ies) of the VAMC's letters to the 
veteran and his representative notifying 
him of the date, time, and place of the 
orthopedic examination.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for degenerative joint 
disease of the lumbar spine in light of 
all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



